             Case 19-30400-jal                   Doc          Filed 01/22/20        Entered 01/22/20 18:23:43                  Page 1 of 7

 Fill in this information to identify the case:

  Debtor 1        James J. Ballard

  Debtor 2

 United States Bankruptcy Court for the: Western District of Kentucky

 Case number :      19-30400-jal



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of                U.S. Bank National Association, not in its individual Court claim no.                                                        2
     creditor:              capacity but solely as Trustee for the NRZ Pass-Through (if known):
                            Trust VII (NPL)
     Last 4 digits of any number                                                                   Date of payment change:                   03/01/2020
     you use to identify the debtor's                                   6829                       Must be at least 21 days after date of
     account:                                                                                      this notice

                                                                                                   New total payment:                         $487.25
                                                                                                   Principal, interest, and escrow, if any


Part 1:       Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
              No
               Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                     Describe the basis for the change. If a statement is not attached, explain why:

                              Current escrow payment: $113.84                           New escrow payment: $235.68



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
               No
              Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                   a notice is not attached, explain why:

                       Current interest rate:                                  New interest rate:
                       Current Principal and interest payment:                 New principal and interest payment:



Part 3:       Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
               No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                       agreement. (Court approval may be required before the payment change can take effect).
                        Reason for change:
                              Current mortgage payment:                                 New mortgage payment:




Official Form 410S1                                                Notice of Mortgage Payment Change                                                     page 1
            Case 19-30400-jal                         Doc    Filed 01/22/20          Entered 01/22/20 18:23:43                      Page 2 of 7
Debtor 1 James J. Ballard                                                           Case number (if known)           19-30400-jal
                First Name              Middle Name          Last Name




Part 4:          Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

         I am the creditor.

         I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



                                                                                          Date
    Signature



Print:                       Christopher Giacinto                              Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                 Email              bkcrm@padgettlawgroup.com




Official Form 410S1                                                 Notice of Mortgage Payment Change                                             page 2
        Case 19-30400-jal     Doc     Filed 01/22/20    Entered 01/22/20 18:23:43        Page 3 of 7

                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the

parties on the attached Service List by electronic service and/or by First Class U.S. Mail on this the 22nd

day of January, 2020.



                                                    /S/ Christopher Giacinto

                                                    ___________________________________
                                                    CHRISTOPHER GIACINTO
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    bkcrm@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 3
          Case 19-30400-jal    Doc     Filed 01/22/20    Entered 01/22/20 18:23:43   Page 4 of 7


                                SERVICE LIST (CASE NO. 19-30400-jal)

Debtor
James J. Ballard
1632 Longfield Avenue
Louisville, KY 40215-1959

Attorney
Alisha D. Triplett
The Law Office of Alisha D. Triplett
4300 Outer Loop; Ste. 8
Louisville, KY 40219

Trustee
William W. Lawrence -13
310 Republic Plaza
200 S. Seventh Street
Louisville, KY 40202

US Trustee
Charles R. Merrill
Asst. U.S.Trustee
601 West Broadway #512
Louisville, KY 40202




Official Form 410S1                     Notice of Mortgage Payment Change                          page 4
Case 19-30400-jal   Doc   Filed 01/22/20   Entered 01/22/20 18:23:43   Page 5 of 7
Case 19-30400-jal                Doc       Filed 01/22/20    Entered 01/22/20 18:23:43                           Page 6 of 7




        DETACH HERE AND RETURN WITH YOUR PAYMENT. PLEASE ALLOW A MINIMUM OF 7 TO 10 DAYS FOR POSTAL DELIVERY.


                                                            Escrow Shortage Payment Options:
                                                            I understand that my tax and/or insurance has increased and that my
     PLEASE CHECK BOX IF MAILING ADDRESS
                                                            escrow account is short $849.34. I have enclosed a check for:
     OR PHONE NUMBER HAS CHANGED.
     ENTER CHANGES ON BACK OF COUPON.
                                                                   Option 1: $849.34 the total shortage amount. I understand
                                                                   that if this is received by 03/01/2020, my monthly mortgage
                                                                   payment will be $416.47, starting 03/01/2020.
     Loan#:
     JAMES BALLARD                                                 Option 2:                        , part of the shortage.

                                                            You do not need to do anything if you want to have all of your
                                                            shortage divided evenly among the next 12 months.
    MR. COOPER
    PO BOX 650783                                    WRITE YOUR LOAN NUMBER ON
    DALLAS, TX 75265 0783                            YOUR CHECK OR MONEY ORDER   TOTAL AMOUNT OF YOUR CHECK
                                                     AND MAKE PAYABLE TO MR.          DO NOT SEND CASH
                                                     COOPER
Case 19-30400-jal   Doc   Filed 01/22/20   Entered 01/22/20 18:23:43   Page 7 of 7
